 

Exhibit 10.1

 

CONSENT AND FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS CONSENT AND FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(this "Amendment"), with an effective date of March 12, 2019 (the "Effective
Date"), is by and among the Lenders party hereto, WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company, as the agent for the Lenders (in such
capacity, "Agent"), MDC PARTNERS INC., a Canadian corporation ("Parent"),
Maxxcom Inc., a Delaware corporation ("Borrower"), and each of the Subsidiaries
of Parent identified on the signature pages hereof (together with Parent and
Borrower, the "Loan Parties").

 

WHEREAS, Parent, Borrower, the other Loan Parties, Agent, and Lenders are
parties to that certain Second Amended and Restated Credit Agreement dated as of
May 3, 2016 (as amended, modified or supplemented from time to time, the "Credit
Agreement");

 

WHEREAS, Borrower, Agent and Required Lenders have agreed to amend and modify
the Credit Agreement as provided herein, subject to the terms and provisions
hereof;

 

WHEREAS, Borrower, Agent and Required Lenders entered into that certain Consent
Under Second Amended and Restated Credit Agreement dated as of March 7, 2019
(the "Consent");

 

WHEREAS, Borrower has asked Agent and Required Lenders to consent to the
application of certain net cash proceeds of the Kingsdale Sale (as defined in
the Consent) to be applied to amounts outstanding under the Senior Unsecured
Debt; and

 

WHEREAS, pursuant to Section 2.4(c) of the Credit Agreement, the Borrower has
provided irrevocable notice to the Agent, effective upon the Effective Date, to
reduce the Revolver Commitments from $325,000,000 to $250,000,000.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1.           Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

2.           Consent and Release. Subject to the satisfaction or written waiver
of the conditions set forth in Section 5 below and in reliance upon the
representations and warranties of Borrower set forth in Section 6 below, Agent
and Required Lenders hereby consent to the Borrower's application of any net
cash proceeds of the Kingsdale Sale that were not required to be applied to any
payments of outstanding Advances pursuant to the Consent to be applied to the
prepayment, redemption, defeasment, purchase or other acquisition of any
outstanding principal in respect of Senior Unsecured Debt, so long as and solely
to the extent that prior to such application Borrower shall have received at
least $100,000,000 in cash from gross proceeds of either (i) the incurrence by
Borrower of Indebtedness on terms and conditions satisfactory to Agent in its
sole discretion, including without limitation, terms and conditions of
subordination and delivery of an an intercreditor agreement in form and
substance satisfactory to Agent in its sole discretion or (ii) an issuance of
equity interests of Parent which is not otherwise prohibited by the terms of the
Credit Agreement. This consent is a limited consent and shall not be deemed to
constitute a consent with respect to any other current or future departure from
the requirements of any provision of the Credit Agreement or any other Loan
Documents.

 

   

 

 

3.           Amendments to Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 5 below and in reliance upon the representations
and warranties of the Loan Parties set forth in Section 6 below, the Credit
Agreement is hereby amended as follows:

 

(a)          Section 7(e) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

"(e) Total Leverage Ratio. Have a Total Leverage Ratio, measured on a
quarter-end basis, of not greater than the applicable ratio set forth in the
following table for the applicable date set forth opposite thereto:

 

Applicable Ratio   Applicable Date       6.25:1.0   For the 12 month periods
ending March 31, 2019, June 30, 2019, September 30, 2019, December 31, 2019,
March 31, 2020, June 30, 2020, September 30, 2020, and December 31, 2020"      
5.5:1.0   For the 12 month period ending March 31, 2021 and for the 12 month
periods ending on the last day of each calendar quarter thereafter"

 

(b)          The definition of "Maximum Revolver Amount" contained in Schedule
1.1 of the Credit Agreement is hereby amended and restated in its entirety as
follows:

 

""Maximum Revolver Amount" means $250,000,000, increased as provided in Section
2.2 and decreased by the amount of reductions in the Revolver Commitments made
in accordance with Section 2.4(c) of the Agreement."

 

(c)          Schedule C-1 of the Credit Agreement is hereby amended and restated
in its entirety as set forth on Exhibit A attached hereto.

 

4.           Ratification; Other Acknowledgments. This Amendment, subject to
satisfaction of the conditions provided below, shall constitute an amendment to
the Credit Agreement and all of the other Loan Documents as appropriate to
express the agreements contained herein. The Credit Agreement (other than as
amended by this Amendment) and the other Loan Documents shall remain unchanged
and in full force and effect in accordance with their original terms. Each Loan
Party hereby ratifies, affirms, acknowledges and agrees that the Credit
Agreement and the other Loan Documents represent the valid, enforceable and
collectible obligations of such Loan Party, and further acknowledges that there
are no existing claims, defenses, personal or otherwise, or rights of setoff
whatsoever with respect to the Credit Agreement or any other Loan Document. Each
Loan Party hereby agrees that this Amendment in no way acts as a release or
relinquishment of the Liens and rights securing payments of the Obligations. The
Liens and rights securing payment of the Obligations are hereby ratified and
confirmed by the Loan Parties in all respects.

 

 -2- 

 

 

5.           Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof and upon the satisfaction of the following conditions
precedent:

 

(a)          Agent shall have received a fully executed copy of this Amendment;

 

(b)          Agent shall have received, for the ratable benefit of Lenders, a
non-refundable amendment fee equal to $100,000 which shall be due and payable
and fully earned on the date hereof;

 

(c)          Borrower shall have paid all reasonable and documented costs and
expenses (including reasonable attorneys fees) incurred by Agent and all fees
due and owing; and

 

(d)          No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment.

 

6.           Representations and Warranties. In order to induce Agent and
Lenders to enter into this Amendment, each Loan Party hereby represents and
warrants to Agent and Lenders, after giving effect to this Amendment:

 

(a)          All representations and warranties contained in the Credit
Agreement (as amended by this Amendment) and the other Loan Documents are true
and correct on and as of the date of this Amendment, in each case as if then
made, other than representations and warranties that expressly relate solely to
an earlier date (in which case such representations and warranties were true and
correct on and as of such earlier date);

 

(b)          No Default or Event of Default has occurred and is continuing;

 

(c)          The execution, delivery and performance of this Amendment has been
duly authorized by all requisite corporate action on the part of such Loan
Party; and

 

(d)          This Amendment has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.

 

7.           Miscellaneous.

 

(a)          Expenses. Borrower agrees to pay on demand all costs and expenses
of Agent (including the reasonable fees and expenses of outside counsel for
Agent) in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.

 

 -3- 

 

 

(b)          Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of New York.

 

(c)          Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Receipt by telecopy or electronic mail of any executed signature
page to this Amendment shall constitute effective delivery of such signature
page.

 

(d)          References. Any references in the Credit Agreement to "this
Agreement", and any references to the Credit Agreement contained in any
document, instrument or agreement executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment.

 

(e)          Loan Document. This Amendment shall constitute a "Loan Document" as
defined in the Credit Agreement.

 

(f)           No Waiver of Rights. Except as expressly set forth herein, the
terms and provisions set forth in this Amendment shall not be deemed to be a
consent to the modification or waiver of any other term or condition of the
Credit Agreement, and shall not be deemed to waive or modify any rights of Agent
or the Lenders.

 

8.           Release.

 

(a)          In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Loan Party or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.

 

 -4- 

 

 

(b)          Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

(c)          Each Loan Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

[Signature Pages Follow]

 

 -5- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

   

MDC PARTNERS INC., a federal company
organized under the laws of Canada

        By:  



  Name:     Title: Authorized Signatory

 

  By:  



  Name:     Title: Authorized Signatory

 



  MAXXCOM INC.,   a Delaware corporation

 

  By:  



  Name:     Title: Authorized Signatory

 

  By:  



Name:     Title: Authorized Signatory

 

Signature Pages to Consent and First Amendment to Second Amended and Restated
Credit Agreement

 

   

 

 

  6 DEGREES INTEGRATED COMMUNICATIONS CORP       72ANDSUNNY PARTNERS, LLC      
ACCUMARK PARTNERS INC. (formerly known as 6 Degrees Integrated Communications
Inc.)       ALBION BRAND COMMUNICATION LIMITED       ALLISON & PARTNERS LLC    
  ANOMALY PARTNERS LLC       ANOMALY INC.       ATTENTION PARTNERS LLC      
BOOM MARKETING INC.       BRUCE MAU DESIGN INC.       BRUCE MAU DESIGN (USA) LLC
      BRUCE MAU HOLDINGS LTD.       BRYAN MILLS IRADESSO CORP.       CAPITAL C
PARTNERS GP INC.

 

  CAPITAL C PARTNERS LP



  By: Capital C Partners GP Inc.     Its general partner

 

  COLLE & MCVOY LLC       CONCENTRIC PARTNERS LLC       CRISPIN PORTER & BOGUSKY
EUROPE AB       CRISPIN PORTER & BOGUSKY LIMITED       CRISPIN PORTER & BOGUSKY
LLC       DONER PARTNERS LLC       DOTGLU LLC       HELLO DESIGN, LLC

 

Signature Pages to Consent and First Amendment to Second Amended and Restated
Credit Agreement

 

   

 

 

  HL GROUP PARTNERS LLC       HPR PARTNERS, LLC       INTEGRATED MEDIA SOLUTIONS
PARTNERS LLC       KBP HOLDINGS LLC       KBS+P ATLANTA LLC (formerly known as
Fletcher Martin LLC)

 

  KBS+P CANADA LP KBS+P CANADA SEC



  By: MDC Canada GP Inc.     Its general partner

 

  KENNA COMMUNICATIONS GP INC.       KENNA COMMUNICATIONS LP



  By: Kenna Communications GP Inc.     Its general partner

 

  KIRSHENBAUM BOND SENECAL & PARTNERS LLC (formerly known as Kirshenbaum Bond &
Partners LLC)       KIRSHENBAUM BOND & PARTNERS WEST LLC       KWITTKEN PR LLC  
    LAIRD + PARTNERS NEW YORK LLC       LBN PARTNERS LLC       LEGEND PR
PARTNERS LLC       LUNTZ GLOBAL PARTNERS LLC       MAXXCOM GLOBAL MEDIA LLC    
  MAXXCOM (USA) FINANCE COMPANY       MAXXCOM (USA) HOLDINGS INC.       MDC
ACQUISITION INC.       MDC CANADA GP INC.       MDC CORPORATE (US) INC.

 

Signature Pages to Consent and First Amendment to Second Amended and Restated
Credit Agreement

 

   

 

  

  MDC EUROPE LIMITED       MDC INNOVATION PARTNERS LLC (d/b/a Spies & Assassins)
      MDC PARTNERS UK HOLDINGS LIMITED       MDC TRAVEL, INC.       MONO
ADVERTISING, LLC       NEW TEAM LLC       NORTHSTAR MANAGEMENT HOLDCO INC.      
NORTHSTAR RESEARCH GP LLC       NORTHSTAR RESEARCH HOLDINGS CANADA INC.      
NORTHSTAR RESEARCH HOLDINGS USA LP       NORTHSTAR RESEARCH PARTNERS INC.      
NORTHSTAR RESEARCH PARTNERS (USA) LLC       OUTERACTIVE, LLC       PLUS
PRODUCTIONS, LLC       PULSE MARKETING, LLC       REDSCOUT LLC       RELEVENT
PARTNERS LLC       RJ PALMER PARTNERS LLC       SKINNY NYC LLC       SLOANE &
COMPANY LLC       SOURCE MARKETING LLC       STUDIO PICA INC.       TARGETCAST
LLC       TARGETCOM LLC

 

Signature Pages to Consent and First Amendment to Second Amended and Restated
Credit Agreement

 

   

 

 

  TC ACQUISITION INC.       THE ARSENAL LLC (formerly known as Team Holdings
LLC)       THE PATH WORLDWIDE LIMITED       TRACK 21 LLC       TRADE X PARTNERS
LLC       TRAPEZE MEDIA LIMITED       UNION ADVERTISING CANADA LP



  By: MDC Canada GP Inc.     Its general partner

 

  UNIQUE INFLUENCE PARTNERS LLC       VARICK MEDIA MANAGEMENT LLC       VERITAS
COMMUNICATIONS INC.       VITRO PARTNERS LLC       VITROROBERTSON LLC       X
CONNECTIONS INC.       YAMAMOTO MOSS MACKENZIE, INC.       Y MEDIA LABS LLC    
  ZYMAN GROUP, LLC

 

  Each by:     Name:     Title: Authorized Signatory         Each by:     Name:
    Title: Authorized Signatory

 

Signature Pages to Consent and First Amendment to Second Amended and Restated
Credit Agreement

  

   

 

 

WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC,
as Agent and as a Lender

 

  By:  



  Name:  



  Title:  

 

Signature Pages to Consent and First Amendment to Second Amended and Restated
Credit Agreement

 

   

 

 

  JPMorgan Chase Bank, N.A., as a Lender

 

  By:  



  Name:  



  Title:  

 

Signature Pages to Consent and First Amendment to Second Amended and Restated
Credit Agreement

  

   

 

 

  Bank of Montreal, as a Lender

 

  By:  



  Name:  



  Title:  

 

   

 

  

  CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender

 

  By:  



  Name:  



  Title:  

 

Signature Pages to Consent and First Amendment to Second Amended and Restated
Credit Agreement

 

   

 

 

  ROYAL BANK OF CANADA, as a Lender

 

  By:  



  Name:  



  Title:  

 

Signature Pages to Consent and First Amendment to Second Amended and Restated
Credit Agreement

 

 

   

 

 

EXHIBIT A

 

Schedule C-1

 

Commitments

 

Lender  Revolver
Commitment   Total Commitment  Wells Fargo Capital Finance, LLC, formerly known
as Wells Fargo Foothill, LLC  $96,000,000   $96,000,000  JPMorgan Chase Bank,
N.A.  $77,000,000   $77,000,000  Bank of Montreal  $38,500,000   $38,500,000 
Citizens Bank, National Association  $19,250,000   $19,250,000  Royal Bank of
Canada  $19,250,000   $19,250,000  All Lenders  $250,000,000   $250,000,000 

 



   

